 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:18-cv-OOO44~JLR Document 15~1 Filed 02/11/19 Page 1 of 2

HoN. JAMEs L. RoBART

.UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST SHEET METAL WORKERS

  

 

 

WELFARE FUND, et al.,
. NO. 2;18-cv-00044-JLR
Plaintiffs,
§ 1 . " m oRDER GRANTING
v. §§1\ DEFAULT JUDGMENT
PoLAR REFRIGERATION & RESTAURANT' _
EQUIPMENT, INC., ' ' y (
Defendant. /rm CW(+ wm '(`/¢W\A,J ogdn\ umw '1°¢

 

 

 

 

q v` |(, 20|‘1 mla`($"'
3011"’"` “ M(W 5 3a D|<+'#ls),

m HEREBY GRDERED that Plaintiffs’ Motion for Default Judgmen}/Ps GRANTED
and judgment shall be entered in favor of Plaintiffs against Defendant Polar Refrigeration as
folloWS:

(1) $68,720.76 in employee benef1t contributions due for the period April

2017 through February 2018, inclusive, With interest at the rate of 2.69% per annum until

paid;
oRDER FoR ENTRY oF DEFAULT ` LAW owlclEs oF ff
JUDGMENT - NO. 2:18-cv-00044-JLR - 1 bfiliilfli§iil‘fp J° 6 _

 

l635 NW Johnson St
Poltland OR 97209
(503) 226-6111 ~FAX (503) 226-6121

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2218-cv-00044-JLR Document 15-1 Filed 02/11/19 Page 2 of 2

v (2) $13,744.14 in liquidated damages for the period April 2017 through
February 2018, inclusive, With interest at the rate 012.69% per annum until paid;
(3) $8,496.69 in pre-judgment interest for the period of April 2017 through
February 2018, With interest at the rate of 2.69% per annum until paid;
(_4) $3,255.00 in\attorneys’ fees and $770.96 in costs, With interest at the rate

of 2.69% per annum until paid.

DATED this f |M/d day of O\H,C{/\ , 2018.

§\We§i 31

HON. JA S L. ROBART
Presented by:

s/ Daniel Hutzenbiler

WSBA No. 36938

Attorney for Plaintiffs/McKanna Bishop Joffe
1635 NW Johnson St.

Portland, OR 97209

Telephone: (503) 226-6111

FaX: (503) 226-6121

E-mail: dhutzenbiler@mbjlaw.oorn

ORDER FOR ENTRY OF DEFAULT LAW OFFICES OF
]UDGMENT - No. 2:18~oV-00044-JLR - 2

 

Pol'tland, OR 97209
(503) 226-6111 ~ FAX (503) 226-6121

 

 

